Mr. Justice Van Orsdei,
delivered the opinion of the Court:
The right of any person deeming himself injured by the . registration of a trademark to challenge it by a proceeding for its cancelation, is provided for in sec. 13 of the act of Congress of Febinary 20, 1905 (33 Stat. at L. J24, chap. 592, IJ. S. Comp. Stat. Supp. 1911, p. 1459), and it was under this act that this proceeding was brought. The decision of the Commissioner of Patents is to the effect that the provision of the statute relating to cancelation is prospective, and not retrospective, and therefore cannot be applied to trademarks registered prior to the date of its enactment. This is the sole question involved in this case.
The registration of trademarks is regulated entirely by statute. There is no such property right acquired by registration as either forbids regulation - or abolition by a subsequent act of Congress. Section 13 relates entirely to procedure in the Patent Office. The act of 1881 did not provide for challenging a registration by a proceeding for cancelation. The act of 1905 for the first time furnished this speedy and sensible remedy. Being merely remedial, and a matter of procedure, it *592was within the power of Congress to make it apply to all marks registered in the Patent Office. Intention to make it apply only to future marks is not indicated in the later act. Neither do we find anything to that effect in the saving clause in sec. 30 of the act. Provision as to cancelation did not exist in the prior acts, hence the saving clause in the later act could have no reference to that subject. There being nothing irreconcilable or unreasonable in applying the remedy provided in see. 13 to registrations allowed under prior acts, it is our duty to construe the acts in harmony. United States v. Healey, 160 U. S. 136, 40 L. ed. 369, 16 Sup. Ct. Rep. 247; South Carolina v. Stoll, 17 Wall. 425, 21 L. ed. 650. .
The decision of the Commissioner of Patents is reversed, and the clerk is directed to certify these proceedings as by law required. Reversed,